NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 17, 2014*
                                Decided April 18, 2014

                                         Before

                        JOEL M. FLAUM, Circuit Judge 

                        ANN CLAIRE WILLIAMS, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 13‐1229

JOHN G. ARMSTRONG,                              Appeal from the United States 
     Plaintiff‐Appellant,                       District Court for the Northern District 
                                                of Illinois, Eastern Division.
      v.
                                                No. 12 C 3828
CITY OF CHICAGO, et al.,
      Defendants‐Appellees.                     Sharon Johnson Coleman,
                                                Judge.

                                       O R D E R

       John Armstrong appeals the dismissal of his civil‐rights lawsuit against the City
of Chicago and several city employees. He primarily alleges that his right to due
process was violated when the City issued him 33 traffic tickets (which he never paid),
impounded his car, and declined to renew his chauffeur license. Because he has not
stated a valid claim, we affirm the judgment dismissing the complaint.


      *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐1229                                                                        Page 2


        Between 2007 and 2011 Armstrong, a Chicago cab driver, accumulated 33 traffic
tickets for red‐light, parking, and registration violations, as well as other infractions.
The City of Chicago mailed each of the tickets to Armstrong at one or both of the two
addresses that it had on file for him. Armstrong never received the tickets and did not
pay them. In September 2011 the City mailed a seizure notice, listing each unpaid ticket,
to the address that the Secretary of State had on file for Armstrong. It “booted” his car
on October 13 and impounded it the next day. The City’s Department of Administrative
Hearings upheld the validity of the tickets and the impoundment at a hearing that
Armstrong’s son (who co‐owned the car) attended. And because Armstrong owed the
City a debt, city officials later declined to renew his chauffeur license. See CHI. MUN.
CODE § 4‐4‐150 (2013).

       Challenging the City in state court, Armstrong sought and obtained review of the
City’s decisions to ticket, boot, and tow his car. He did not dispute that he had supplied
the City with the addresses to which it sent the tickets, or that he had not paid them.
Rather, he argued that the tickets were invalid because, having mailed rather than
personally delivered him the tickets, the City had not given him actual notice of them.
Armstrong further argued that the City illegally impounded his car because it did not
hold a hearing before towing it away. The state court rejected Armstrong’s arguments,
ruled that Armstrong’s tickets were a debt due to the city, and affirmed the
administrative decision.

        Armstrong next turned to federal court, alleging various statutory and
constitutional violations, but essentially arguing that the City violated his right to due
process in three ways. He contends that the City gave him inadequate notice about his
tickets, impounded his car without first providing a hearing, and improperly refused to
renew his chauffeur license. The defendants moved to dismiss the complaint for failure
to state a claim and alternatively as barred by issue or claim preclusion. The district
court granted the motion, reasoning that the City had complied with due process and
that each claim also was barred by claim preclusion or issue preclusion.

       On appeal Armstrong appears to maintain that the City unconstitutionally
mailed his tickets to an address where he did not receive them, impounded his car
without first holding a hearing, and refused to renew his chauffeur license. Because we
agree with the district court that Armstrong has not stated a claim, we need not address
the defense of preclusion. 
No. 13‐1229                                                                          Page 3

        Armstrong does not state a claim because, according to his complaint, the City of
Chicago followed its local procedures for enforcing parking and moving violations, and
we have held that these are constitutional. See Idris v. City of Chicago, 552 F.3d 564,
565–66 (7th Cir. 2009) (moving violations and red‐light tickets); Van Harken v. City of
Chicago, 103 F.3d 1346, 1353 (7th Cir. 1997) (parking violations). In particular, we have
held that Chicago’s process of mailing tickets to the address that the car registrant has
given the City and sending demand notices for payment of delinquent tickets to that
address, followed by a hearing to contest the tickets, satisfies due process. Saukstelis v.
City of Chicago, 932 F.2d 1171, 1173 (7th Cir. 1991) (“cascade of notices” mailed to the
registered owner of the car at the address in the state’s files, “is quite sufficient under
the due process clause”); Horn v. City of Chicago, 860 F.2d 700, 705 (7th Cir. 1988)
(demand notices for payment rather than tickets suffice). Likewise, we have upheld the
practice of impounding cars in advance of a hearing when registered owners have two
or more unpaid tickets. Sutton v. City of Milwaukee, 672 F.2d 644, 648 (7th Cir. 1982).

        Under this case law, Armstrong received all the process he was due. According
to his complaint and the public records, the City mailed consolidated notices of all of
Armstrong’s tickets to him at both of the addresses that he had supplied. See CHI. MUN.
CODE CH. 9‐100; Saukstelis, 932 F.2d at 1173. It afforded Armstrong a hearing to contest
the tickets and the impoundment, and the state court provided judicial review,
satisfying due process. See 735 ILCS 5/3‐113; Sutton, 672 F.2d at 648. After providing this
process, the City determined that Armstrong owed it money. That adjudicated debt,
which Armstrong does not dispute, permitted the City to refuse to renew his chauffeur
license. See Oriental Health Spa v. City of Fort Wayne, 864 F.2d 486, 491–92 (7th Cir. 1988)
(municipality may impose reasonable condition on issuance of licenses); In re Kimura,
969 F.2d 806, 811–13 (9th Cir. 1992) (legislative body may condition issuance of licenses
on satisfaction of debts owed by license holder). Accordingly, the district court correctly
determined that Armstrong failed to state a claim.

                                                                               AFFIRMED.